          Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 1 of 7 Page IDFILED
                                                                              #:1
                                                                          CLERK, U.S. DISTRICT COURT


                                                                          03/16/2021

                                                                                   DM
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                          BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                   CR 2:21-cr-00126-MWF

12                Plaintiff,                     I N D I C T M E N T

13                v.                             [21 U.S.C. § 846: Conspiracy to
                                                 Distribute and Possess With Intent
14   CHAVON SAYLES,                              to Distribute Heroin and Fentanyl;
       aka “Amber,”                              21 U.S.C. §§ 841(a)(1),
15                                               (b)(1)(A)(vi): Possession With
                                                 Intent to Distribute Fentanyl]
16                Defendant.

17

18          The Grand Jury charges:
19                                         COUNT ONE
20                                    [21 U.S.C. § 846]
21   A.     OBJECTS OF THE CONSPIRACY
22          Beginning on a date unknown to the Grand Jury, and continuing
23   until on or about March 27, 2019, in Los Angeles and San Bernardino
24   Counties, within the Central District of California, and elsewhere,
25   defendant CHAVON SAYLES, also known as “Amber,” conspired with others
26   known and unknown to the Grand Jury to knowingly and intentionally
27   distribute and possess with intent to distribute at least one
28   kilogram of a mixture and substance containing a detectable amount of
          Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 2 of 7 Page ID #:2



1    heroin, a Schedule I narcotic drug controlled substance, and at least

2    400 grams of a mixture and substance containing a detectable amount

3    of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide

4    (“fentanyl”), a Schedule II narcotic drug controlled substance, in

5    violation of Title 21, United States Code, Sections 841(a)(1),

6    (b)(1)(A)(i), and (b)(1)(A)(vi).

7    B.     MANNER AND MEANS OF THE CONSPIRACY

8           The objects of the conspiracy were to be accomplished, in

9    substance, as follows:

10          1.    Defendant SAYLES, co-conspirator Tatijana Bell, and others

11   known and unknown to the Grand Jury would recruit drug couriers to

12   transport controlled substances, including heroin and fentanyl,

13   through airports in Los Angeles and San Bernardino Counties to Ohio,

14   North Carolina, and other destinations in the United States.

15          2.    Defendant SAYLES and co-conspirator Bell would drive drug

16   couriers, including co-conspirators Keeshanai Wilcher, Machakas

17   Horton, Dejanee Licole Cook, Robin Pittman, Brezenae Nicole Drew,

18   Imani McFerson, and Garionna Murphy, each with a bag containing

19   controlled substances, to various airports in Los Angeles and San

20   Bernardino Counties.

21          3.    Defendant SAYLES and co-conspirator BELL would communicate

22   with co-conspirators Pittman, McFerson, Drew, Wilcher and others

23   known and unknown to the Grand Jury to arrange and confirm the status

24   of their travel with the controlled substances.

25          4.    Co-conspirators Pittman, McFerson, Drew, Wilcher and others

26   known and unknown to the Grand Jury would transport, or attempt to

27   transport, bags containing controlled substances through various

28

                                               2
          Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 3 of 7 Page ID #:3



1    airports in Los Angeles and San Bernardino Counties, to Ohio, North

2    Carolina, and other destinations in the United States.

3    C.     OVERT ACTS

4           In furtherance of the conspiracy and to accomplish its objects,

5    on or about the following dates, defendant SAYLES, and others known

6    and unknown to the Grand Jury, committed various overt acts in Los

7    Angeles and San Bernardino Counties, within the Central District of

8    California, and elsewhere, including, but not limited to, the

9    following:

10   June 19, 2018 Attempted Distribution of Heroin
11          Overt Act No. 1:        On or about June 18, 2018, defendant SAYLES

12   sent a message via the Telegram messaging application and asked co-

13   conspirator Pittman if she could “go on a trip tomorrow,” to which

14   co-conspirator Pittman responded “Yes I can.”

15          Overt Act No. 2:        On or about June 18, 2018, defendant SAYLES

16   purchased an airline ticket for co-conspirator Pittman for a flight

17   departing Hollywood-Burbank Airport at 6:50 a.m. on June 19, 2018,

18   with a final destination of Dayton, Ohio.

19          Overt Act No. 3:        On or about June 19, 2018, at approximately

20   3:49 a.m., co-conspirator Bell sent a message to co-conspirator

21   Pittman via the Telegram messaging application and told co-

22   conspirator Pittman that she was “here,” to which co-conspirator

23   Pittman responded “here I come.”

24          Overt Act No. 4:        On or about June 19, 2018 at approximately

25   6:19 a.m., co-conspirator Bell sent a message to co-conspirator

26   Pittman via the Telegram messaging application stating, “let me know

27   when u check in.”

28

                                               3
       Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 4 of 7 Page ID #:4



1         Overt Act No. 5:       On or about June 19, 2018, defendant SAYLES

2    sent a message to co-conspirator Pittman via the Telegram messaging

3    application stating, “Let me know when u about to take off.”

4         Overt Act No. 6:       On or about June 19, 2018, co-conspirator

5    Pittman checked in a bag at Hollywood-Burbank Airport that contained

6    approximately 2,944.5 grams of heroin intended for delivery to other

7    co-conspirators.

8    July 12, 2018 Attempted Distribution of Fentanyl
9         Overt Act No. 7:       On or about July 12, 2018, defendant SAYLES
10   purchased an airline ticket for co-conspirator McFerson.
11        Overt Act No. 8:       On or about July 12, 2018, defendant SAYLES
12   picked up co-conspirator McFerson and drove her to another location,
13   where an unknown co-conspirator placed a suitcase containing
14   approximately 2,983.7 grams of fentanyl in the back seat of defendant
15   SAYLES’ car.
16        Overt Act No. 9:       On or about July 12, 2018, defendant SAYLES
17   told co-conspirator McFerson to put her belongings in the suitcase
18   that contained the fentanyl, and then drove co-conspirator McFerson
19   to Long Beach Airport.
20        Overt Act No. 10:      On or about July 12, 2018, co-conspirator
21   McFerson checked in a bag containing approximately 2,983.7 grams of
22   fentanyl, intended for delivery to other co-conspirators.
23   September 11, 2018 Attempted Distribution of Heroin
24        Overt Act No. 11:      On or about September 10, 2018, defendant
25   SAYLES purchased an airline ticket for co-conspirator Drew for a
26   flight departing Ontario International Airport at 6:00 a.m. on
27   September 11, 2018, with a final destination of Dayton, Ohio.
28

                                            4
       Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 5 of 7 Page ID #:5



1         Overt Act No. 12:      On or about September 11, 2018, in text

2    messages sent between approximately 2:11 a.m. and 2:23 a.m., co-

3    conspirator Bell arranged to pick up co-conspirator Drew to take co-

4    conspirator Drew to the airport.

5         Overt Act No. 13:      On or about September 11, 2018, co-

6    conspirator Drew sent photographs of her boarding pass to defendant

7    SAYLES, and defendant SAYLES made multiple phone calls to co-

8    conspirator Drew.

9         Overt Act No. 14:      On or about September 11, 2018,

10   co-conspirator Drew checked in a bag at Ontario International Airport

11   that contained approximately 1,964 grams of heroin, intended for

12   delivery to other co-conspirators.

13   January 24, 2019 Attempted Distribution of Heroin
14        Overt Act No. 15:      On or about January 23, 2019, defendant
15   SAYLES told co-conspirator Wilcher via text message to be ready for a
16   short trip to Portland the following day.
17        Overt Act No. 16:      On or about January 23, 2019, defendant
18   SAYLES instructed co-conspirator Wilcher via text message to “Make
19   sure you bring a lot of stuff your bag has to look so full it’s going
20   to bust,” and “do not smoke in car around bag.”
21        Overt Act No. 17:      Between on or about January 23, 2019 at
22   3:35 p.m. and on or about January 24, 2019 at approximately
23   6:26 a.m., co-conspirators Bell and Wilcher discussed and confirmed
24   that co-conspirator Wilcher would be traveling and that co-
25   conspirator Bell would pick up co-conspirator Wilcher on the morning
26   of January 24, 2019 to drive her to the airport.
27        Overt Act No. 18:      On or about January 24, 2019, co-conspirator
28   Bell drove co-conspirator Wilcher to Ontario International Airport.
                                            5
       Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 6 of 7 Page ID #:6



1         Overt Act No. 19:      On or about January 24, 2019, co-conspirator

2    Wilcher checked in for a flight departing Ontario International

3    Airport at 10:30 a.m. on January 24, 2019, with a destination of

4    Portland, Oregon.

5         Overt Act No. 20:      On or about January 24, 2019, co-conspirator

6    Bell waited inside Ontario International Airport with co-conspirator

7    Wilcher while co-conspirator Wilcher checked in a bag for her flight

8    at the airline check-in counter.

9         Overt Act No. 21:      On or about January 24, 2019, co-conspirator

10   Wilcher checked in a bag at Ontario International Airport that

11   contained approximately 1,440.8 grams of heroin, intended for

12   delivery to other co-conspirators.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
       Case 2:21-cr-00126-AB Document 1 Filed 03/16/21 Page 7 of 7 Page ID #:7



1                                      COUNT TWO

2          [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i); 18 U.S.C. § 2(a)]

3         On or about July 12, 2018, in Los Angeles County, within the

4    Central District of California, defendant CHAVON SAYLES, also known

5    as “Amber,” and Imani McFerson, each aiding and abetting the other,

6    knowingly and intentionally possessed with intent to distribute at

7    least 400 grams, that is, approximately 2,983.7 grams, of a mixture

8    and substance containing a detectable amount of N-phenyl-N-[1-(2-

9    phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

10   narcotic drug controlled substance.

11                                              A TRUE BILL
12

13
                                                       /S/
14                                              Foreperson

15
     TRACY L. WILKINSON
16   Acting United States Attorney

17   BRANDON D. FOX
     Assistant United States Attorney
18   Chief, Criminal Division

19

20
     SCOTT M. GARRINGER
21   Assistant United States Attorney
     Deputy Chief, Criminal Division
22
     JOSHUA O. MAUSNER
23   Assistant United States Attorney
     Deputy Chief, General Crimes
24   Section

25   JEHAN M. PERNAS
     Assistant United States Attorney
26   International Narcotics, Money
     Laundering, and Racketeering
27   Section

28

                                            7
